t c summary opinion united_states tax_court bernice e akanno petitioner v commissioner of internal revenue respondent docket no 13778-07s filed date wilfred i aka for petitioner alexander d devitis for respondent cohen judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies of dollar_figure and dollar_figure in petitioner’s federal income taxes for and respectively respondent also determined sec_6662 penalties of dollar_figure and dollar_figure for and respectively after concessions the issues for decision are whether petitioner received unreported interest_income whether she is entitled to itemized_deductions or rental loss deductions beyond those conceded by respondent whether she is entitled to exemptions for dependents not conceded by respondent and whether she is liable for the accuracy-related_penalties background petitioner resided in california at the time her petition was filed during and petitioner worked full time as a licensed nurse primarily working the night shift at various hospitals during the years in issue petitioner had an ownership_interest in a 12-unit residential property ten of the units were rented or available for rent petitioner and some of her relatives occupied part of the property as their residence petitioner actively participated in management of the property but was not a real_estate_professional during or on her form_1040 u s individual_income_tax_return for petitioner claimed four dependents including her child two uncles and a niece on her form_1040 for petitioner claimed six dependents including her child two uncles a niece and two unidentified persons one of the uncles claimed as a dependent on both returns filed his own federal_income_tax return for on which he claimed a personal_exemption an earned_income_credit and a refund respondent has conceded petitioner’s claims with respect to her child but disputes the additional dependent exemptions claimed for the uncles niece and unidentified persons on her form sec_1040 for and petitioner reported respectively wages of dollar_figure and dollar_figure and deducted rental losses of dollar_figure and dollar_figure during the proceedings in this case she reduced her claimed rental expenses from dollar_figure to dollar_figure for and from dollar_figure to dollar_figure for petitioner failed to report a state_income_tax refund received in and the parties have now agreed that she must include in income the amount of dollar_figure for that year she failed to report dollar_figure and dollar_figure in interest_income on an account jointly maintained with her brother during and respectively petitioner has conceded that she failed to report dollar_figure in rental income in respondent has conceded that petitioner is entitled to deduct mortgage interest of dollar_figure for has allowed comparable mortgage interest claimed in and has conceded an additional dollar_figure per year in other rental expenses including estimated depreciation in making the concessions respondent considered petitioner’s personal_use of a portion of the property and the probability that her coowner paid some of the expenses on her tax returns petitioner claimed itemized_deductions including unreimbursed employee business_expenses of dollar_figure in and dollar_figure in the claimed employee business_expenses consisted of vehicle expenses for which she failed to maintain contemporaneous_records or other means of substantiation required by sec_274 respondent has conceded that petitioner is entitled to deduct dollar_figure in employee business_expenses for each year procedural matters because petitioner failed to produce documents or answer questions during the examination of her returns for and separate notices of deficiency were sent to her determining unreported income and disallowing claimed exemptions and deductions on date she filed a petition in which she elected to have this case conducted under the small_tax_case procedures established pursuant to sec_7463 she requested los angeles california as the place of trial by notice served date this case was set for trial in los angeles on date petitioner failed to appear for trial on september and counsel for respondent appeared and filed a motion to dismiss the case for lack of prosecution the motion recounted petitioner’s failure to respond to correspondence and phone calls from respondent’s counsel in attempts to resolve this case or prepare it for trial the court ordered petitioner to show cause why the case should not be dismissed on date petitioner’s response to order to show cause was filed in her response petitioner attributed her failure to appear for trial to domestic difficulties she represented that she had retained the services of wilfred i aka to help her present the information that would support her position the court’s order to show cause was discharged and the case was returned to the general docket for trial or other_disposition by notice served date this case was set for trial in los angeles on date on date respondent filed a motion for an order to show cause pursuant to rule f setting forth petitioner’s continuing failure to respond to communications from respondent attached to respondent’s motion was a proposed stipulation and a series of exhibits petitioner was ordered to show cause by date why the matters set forth in the proposed stipulation attached to respondent’s motion should not be deemed stipulated petitioner failed to respond the order to show cause was made absolute and the facts and evidence set forth in respondent’s proposed stipulation were deemed established for purposes of this case the case was called for trial on june and recalled on date petitioner orally moved for a continuance which was granted over respondent’s objection the case was then set for trial during the trial session commencing on date in los angeles on date wilfred i aka entered his appearance as counsel of record he had been involved with the issues in the case however by at least date according to petitioner’s response to the court’s first order to show cause when the case was called for trial on date petitioner had neither executed a stipulation of facts nor moved to be relieved of the deemed stipulations petitioner testified at trial and certain documents were received in evidence the trial was conducted consistent with sec_7463 and rule b in that the federal rules of evidence were not applied leading questions were permitted in part because of the small case designation respondent’s counsel consented to withdrawal of one of the items previously deemed stipulated at the conclusion of trial petitioner sought to revoke her election of small case procedures made when the petition was filed and applied in the two prior trial settings the court ruled that the request to revoke the election was untimely the only issues in this case are routine and factual there is no reason to discontinue the proceedings conducted pursuant to petitioner’s election and followed through trial by the parties and the court see sec_7463 rule c also at the conclusion of trial the court commented on the unsatisfactory state of the record and suggested that the parties meet in an attempt to exchange additional information and resolve additional issues the parties were ordered to report on any progress within days and were given options concerning posttrial briefs petitioner did not comply with the court’s suggestion and instead filed a brief that ignored evidence in the record and argued facts that were contradicted or not supported by evidence in the record she declined respondent’s offer to interview her claimed dependents respondent in a posttrial brief nonetheless made the concessions mentioned above discussion generally petitioner has the burden of proving that the determinations in the notices of deficiency are erroneous see rule a 290_us_111 petitioner has not satisfied the conditions for shifting the burden_of_proof to respondent under sec_7491 because she did not comply with the requirements to substantiate deductions did not maintain all required records and did not cooperate with reasonable requests for information documents meetings and interviews see sec_7491 the only unreported income item remaining in dispute is the interest on a joint bank account which petitioner admitted receiving she argues through her counsel that she was not required to report that interest_income because her brother reported it on his returns but she testified that she does not know whether her brother reported it petitioner’s argument with respect to this item is contrary to her testimony and is unavailing she must include in her income dollar_figure for and dollar_figure for see sec_61 petitioner failed to provide any documentary_evidence or specific testimony that she provided more than half of the support for her uncles and her niece or any other claimed dependent for petitioner failed to provide any evidence that her niece had not provided over one-half of her own support for the year see sec_152 b she testified only that she provided support for them as follows q about how much of living_expenses did you provide for these people a as much as their need was and i provided enough for what they needed for what they need as their needs i did but i can’t put together right now how much it is she did not name in her testimony the unidentified persons claimed on her return for although she said that her relatives were not employed during the years in issue she did not explain or negate other sources of their support such as other relatives or public assistance see sec_152 in effect for and sec_152 in effect for her testimony in this regard is vague and unreliable she has not established her entitlement to the dependency_exemptions it appears from petitioner’s testimony and from the documents in evidence that petitioner used part of the rental property as her residence the property address was shown as petitioner’s address on the forms w-2 wage and tax statement received in evidence petitioner produced miscellaneous receipts relating to work done at the property and to expenses such as utilities relating to the property petitioner did not allocate the expenses of the property between rental expenses and expenses attributable to her residence and she did not prove that she paid the amounts claimed real_property tax records relating to the building occupied and rented by petitioner suggested that she was a coowner of the property with her brother and that units of the 12-unit property were owner occupied various receipts petitioner presented at the time of trial did not fully substantiate even the reduced amounts claimed for rental expenses petitioner’s reported earnings and rents received do not appear sufficient to support the multiple dependents and to pay the deductible expenses that she claimed no deductions in excess of those respondent conceded are allowable petitioner’s claimed deductions for business use of her vehicle have not been substantiated by adequate_records as required by sec_274 a passenger_vehicle is listed_property under sec_280f thus deductions are disallowed unless the taxpayer adequately substantiates the amount of the expense the time and place of business use of the vehicle and the business_purpose of the vehicle use these rules were adopted to preclude estimates based solely on a finding that some deductible business_expenses were incurred as allowed in other contexts see 50_tc_823 affd per curiam 412_f2d_201 2d cir petitioner’s counsel reconstructed the estimated business mileage petitioner claimed guessing at odometer readings during and and substantially reduced the employee business_expenses claimed for vehicle use the reconstruction used her current address rather than the address of her residence in and and was patently unreliable petitioner’s testimony did not provide the necessary substantiation of time and place that the expenses were incurred petitioner is not entitled to any deductions for business use of her vehicle in excess of the amounts respondent conceded during the examination of her returns and for years after her petition was filed petitioner did not produce documents or otherwise cooperate in the determination of her tax_liabilities with respect to the disallowed deductions and exemptions petitioner declined the opportunity after the trial which included respondent’s offer to interview her claimed dependents to establish greater entitlements for over months before trial she had a tax professional assisting her at this point we infer that no additional substantiating or corroborating evidence exists petitioner has offered no explanation for the failure to report dollar_figure in rental income in and a state_income_tax refund in her alleged reason for not reporting interest received in both years is contradicted by her testimony she alleges in her posttrial brief that she provided all of the underlying documents to her tax preparer and that they were subsequently lost without fault on her part but the evidence does not support that assertion at trial petitioner merely responded to leading questions about the preparation of her returns she did not testify about any lost records sec_6662 and b and imposes a 20-percent accuracy-related_penalty on any underpayment of federal_income_tax attributable to a taxpayer’s negligence or disregard of rules or regulations or a substantial_understatement_of_income_tax sec_6662 defines substantial_understatement_of_income_tax as an amount exceeding the greater of percent of the tax required to be shown on the return or dollar_figure in this case a rule computation will be required because of respondent’s concessions and it is not clear at this point whether the remaining understatements will be substantial respondent asserts petitioner’s negligence as an alternative ground for imposition of the penalty for each year petitioner failed to comply with substantiation requirements specific to the deductions and exemptions claimed on her returns claimed deductions on the returns in excess of those established or even claimed at trial and failed to report income in each year these indicia of negligence satisfy respondent’s burden of production with respect to the penalties see sec_7491 the accuracy-related_penalty under sec_6662 will not be imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith sec_6664 the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made by taking into account all of the pertinent facts and circumstances sec_1_6664-4 income_tax regs petitioner’s conclusory denials of negligence and generalized assertions that she provided all of the necessary information to her tax_return_preparer are unpersuasive on the record in this case and do not establish reasonable_cause the sec_6662 penalties will be sustained in the answer respondent asserted that petitioner’s rental losses were limited by sec_469 relating to passive activities because we do not allow any deductions beyond those conceded by respondent it is not necessary to address that issue we have considered the other arguments of the parties they are either irrelevant or lack merit for the reasons set forth above decision will be entered under rule
